De Courcy, J.
These two actions, tried together, are for personal injuries and property damage growing out of a collision between an electric car and an automobile, at the intersection of Hampden and Pine streets in Holyoke.
The first exception is to the judge’s denial of the defendant’s motion for a directed verdict. There was ample evidence of the motorman’s negligence. It could be found that the electric car, with a dim headlight, was proceeding easterly on Hampden Street; that when it approached Pine Street, in a thickly settled district, it was running at from forty to fifty miles an hour, and that no gong or whistle was sounded. The car jumped the track after the collision, ran against a hydrant on the sidewalk, and turned completely around; and the automobile was driven by the force of the collision a distance of one hundred and sixty-five feet. The due care of Clayton (herein referred to as the plaintiff) was also for the jury. They could find on the evidence that he came northerly along Pine Street, and stopped a short distance from Hampden Street, where he mistakenly supposed his passengers lived; that before proceeding to cross Hampden Street he sounded his horn, looked up and down that street and saw no car, and listened for the approach of cars or other vehicles but heard none; and that when he reached the track he was travelling only six miles an hour. The jury viewed the premises, and observed to what extent his view toward the west would be obstructed by buildings, trees and poles. It was for them to determine when this swiftly moving car would come into view from Pine Street, and whether the plaintiff, in the exercise of due diligence for his safety, could and should have seen it in time to avoid the collision. Evensen v. Lexington & Boston Street Railway, 187 Mass. 77. Halloran v. Worcester Consolidated Street Railway, 192 Mass. 104. Robinson v. Springfield Street Railway, 211 Mass. 483, and cases cited. Gagnon v. Worcester Consolidated Street Railway, 231 Mass. 160.
There was no error in the judge’s refusal to instruct the jury *362that “There is no evidence that the plaintiff’s fall in the hospital, some eight or nine weeks after the collision, was the natural and proximate result of his original injury and the plaintiff can recover no damages on account of any injury he may have received from his fall.” The testimony of the plaintiff and the physician, although meagre,- warranted the jury in finding that while Clayton was attempting with the aid of crutches to walk in the hospital he slipped on the floor and fell, — thereby fracturing his leg a second time. Hartnett v. Tripp, 231 Mass. 382, and cases cited.
The defendant also argues that the judge in the course of his charge erroneously told the jury, in effect, that the defendant was responsible for the second fracture, as matter of -law. While this portion of the charge is open to criticism, the defendant’s counsel did not except to it at the trial, and cannot avail of it now. If he had called the erroneous statements to the attention of the judge, it is fair to assume that they would have been corrected. ' Indeed the jury were charged, as requested by the defendant, that “The burden of proof is upon the plaintiff to prove that his fall in the hospital was the natural and proximate result of his injury occasioned by the collision with the street car, and not the result of a separate, independent and intervening act for which the defendant is in no way responsible.”

Exceptions overruled.